Title: To James Madison from Edward Carrington, 17 June 1788
From: Carrington, Edward
To: Madison, James


My dear Sir,New York June 17. 1788
I had the pleasure to receive your favor of the 6th. of June—it gives great satisfaction not only to myself, but all the Freinds of Federalism to whom I have had an opportunity to commun[i]cate its contents. You very prudently hazard no decided opinions as to the event, but it appears to me that we may calculate with certainty upon a considerable Majority from the facts you communicate. It is impossible that the present critical state of the business, & the consequent responsibility of Virginia to humanity, for her conduct under such circumstances, should not have enclined most of the opposition, who can descern the hazards of persevering, to follow Governor Randolph in taking the other side.
The President has just shewn me your letter to him mentioning your indisposition. I regret it much, but hope you have before this perfectly recovered, so as to resume your Station in the House.
The Convention of New York is now assembling at Poughkepsi—the Antifederalists, who are indeed the Majority, have received a shock from the Accounts from Virga. but it seems they are so fixd in their principles that they will probably, at least adjourn without adopting the Constitution.
Present to our Freinds Innes & Marshall and beleive me to be my dear Sr. Your Afft. Freind & Hl St.
Ed. Carrington
